Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lance (U.S Pub. No. 20130298920) in view of GAMEA (“Physical properties of sunflower seeds components related to kernel Pneumatic separation”, International Journal of Engineering & Technology, vol. 13, no. 1, pages 103-114) in view of Holton, Jr. et al. (Pub. No. 20070062549) and further in view of DeNobili et al. (Sunflower Seed Hull Waste) and Merriam-Webster Dictionary.
Regarding claim 1, Lance discloses a smokeless oral tobacco product comprising a tobacco material and sunflower seed hulls (corresponding to the claimed a particulate material) (Abstract and claim 18), the particulate material having the following properties: i) a mass median particle size measured by sieve analysis overlapping with the claimed ranges of from about 0.3 mm to about 3 mm [0012]; and iii) a combined starch and sugar content of less than about 7% [0011] based on the weight of the particulate material, wherein the tobacco material comprises tobacco, or a tobacco replacement or substitute.  Lance does not expressly disclose the bulk density of the particulate material made from sunflower seed hulls, GAMEA discloses a bulk density of sunflower seed hulls is less than 0.25g/cm3 within the claimed less than about 0.6 g/cm3.  Therefore, it would have been obvious to one of ordinary skill in the art that the particulate material of Lance is within the claimed range as evidence by GAMEA.
Lance discloses the material can be packaged and/or used dry as a smokeless tobacco, packaging and/or using it moist with a preferred range of 70 to 85 percent by weight of the moisture [0014].  Holton discloses smokeless tobacco composition may vary to attain a desired moisture content and a preferred moisture content of less than 40 weight percent prior to insertion into the mouth of the user [0020].  The reference of Holton gives guidance for packaged smokeless tobacco with range of moisture content overlapping with the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range of moisture content as taught by Holton for the material of Lance (at least for the dry version disclosed by Lance).
The sunflower seed hulls (particulate material) of Lance is deemed a hydrophobic material because the high content of the hydrophobic lignin together with low content of pectins as evidenced by DeNobili (page 5).  Furthermore, since the broadest reasonable interpretation of a tree origin would include any woody plant, shrub or herb, sunflower seed hulls are selected from the group consisting of materials of wood or tree origin. 
Regarding claim 2, Lance discloses the mass median particle size measured by sieve analysis of the particulate material is overlapping with the claimed ranges from about 0.3 mm to about 1 mm [0012].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 3, Lance discloses the mass median particle size measured by sieve analysis of the particulate material is overlapping with the claimed ranges from about 0.3 mm to about 0.7 mm [0012].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 4, GAMEA discloses a bulk density of sunflower seed hulls is less than 0.25g/cm3 within the claimed less than about 0.4 g/cm3.  
Regarding claim 5, GAMEA discloses a bulk density of sunflower seed hulls is less than 0.25g/cm3 within the claimed less than about 0.26 g/cm3.  
Regarding claim 6, Lance discloses the combined starch and sugar content of the particulate material is less than about 5% based on the weight of the particulate material [0011].  
Regarding claim 7, Lance discloses the particulate material is present in an amount overlapping with the claimed ranges of from about 1 to about 80% by weight of the total smokeless oral tobacco product [0014].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 11, Lance discloses the tobacco material is or comprises tobacco (Abstract and claim 18).  
Regarding claim 12, Lance discloses the tobacco comprises particulate tobacco (Abstract, claim 18 and [0004]).  
Regarding claim 13, Lance discloses the tobacco is snus [0004]. 
Regarding claim 14, Lance discloses the mass median particle size measured by sieve analysis of the particulate material is overlapping with the claimed ranges from about 0.01 mm to about 1.0 mm [0012].
Regarding claim 16, Lance discloses the tobacco material is or comprises a tobacco replacement or substitute (Abstract and claim 18).  
Regarding claim 17, Lance discloses some nicotine can be added to the smokeless oral tobacco product, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed range of the nicotine content of the tobacco material is from about 0.02% to about 7.5% by weight of the tobacco material.  
Regarding claim 18, Lance discloses an additional component selected from flavouring agents, preservatives, binders, humectants, buffering agents, disintegration aids and colourants [0007].
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues that sunflower hulls is not a hydrophobic material nor material of wood or tree origin.  However, as explained above the sunflower seed hulls (particulate material) of Lance is a hydrophobic material selected from the group consisting of materials of wood or tree origin as evidenced by DeNobili et al. (Sunflower Seed Hull Waste) and Merriam-Webster Dictionary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747